DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Previously withdrawn independent clam 24 now depends on claim 21, therefore claims 24-33 will be treated on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Douglass, US 2015/0348732, in view of Ackermann, US 6507265.
Regarding claim 8, Douglass discloses; a method of fabricating an electrical fuse (Fig. 2; 200 and ¶ 0031; power fuse) , said method comprising: 					forming at least one undulating fuse element strip (Fig. 7; 218, 220 and ¶ 0047; strip of electrically conductive material) having a pair of side edges (Fig. 7; side edges of strip 218, 220  at tabs 246), at least one weak spot (Fig. 7 and ¶ 0049; weak spots on planer section 240 of reduced cross-section area) between the side edges and a number of folds separating sloped sections (Fig. 7; 242, 244 and ¶ 0048; oblique sections) thereof; 											locally attaching an arc-quenching material (Fig. 7; 250 and ¶ 0052; arc barrier materials) applied as a liquid (Fig. 7; 250 and ¶ 0052; RTV silicones or UV curing silicones) at least one of the number of folds (Fig. 7; arc barrier 250 adjacent to  oblique section 242) and adjacent (Fig. 7; arc barrier 250 adjacent to weak spots on planer section 240) the at least one weak spot; and 								curing or permitting the liquid arc-quenching material to harden into a rigid or semi-rigid coating (Fig. 7; 250 and ¶ 0052; RTV silicones or UV curing silicones, note; RTV stands for room temperature vulcanizing). 					Douglass substantially discloses the invention with arc barrier over the folds but is silent about extend along and cover at least one of the number of folds. However Ackermann teaches that extend along and cover (Fig. 1-3 and Col.3, Ln. 6-7; arc energy absorbing coating 44 coats one side of end portions 46 and 48) at least one of the number of folds.											It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Douglass by extend along and cover at least one of the number of folds, as taught by Ackermann, to reduce arc energy during a short-circuit and/or a full voltage overload current interrupt event (Col. 2; Ln. 65-66). 
Regarding claim 9, Douglass discloses; locally attaching the arc-quenching material further comprises locally attaching (Fig. 7; 250 and ¶ 0052; arc barrier materials attaching along the side edges of strip 218, 220 at tabs 246) the arc-quenching material to each of the pair of side edges along at least one of the number of folds (Fig. 7; 242, 244 and ¶ 0048; oblique sections).	
Regarding claim 10, Douglass discloses; locally attaching the arc-quenching material to each of the pair of side edges comprises: 						dispensing the liquid arc-quenching material (Fig. 7; 250 and ¶ 0052; RTV silicones or UV curing silicones, note; RTV stands for room temperature vulcanizing) at each of the pair of the side edges (Fig. 7; 250 and ¶ 0052; arc barrier materials attaching along the side edges of strip 218, 220 at tabs 246); or 				dipping the pair of side edges in a reservoir of the liquid arc-quenching material after attaching a removable mask to the undulating fuse element strip.
Regarding claim 11, Douglass discloses; forming an indented segment (Fig. 7; 242, 244 and ¶ 0048; oblique sections along the side edges of strip 218, 220 at tabs 246) along each of the pair of side edges near the at least one weak spot.
Regarding claim 21, Douglass discloses; locally attaching the arc-quenching material  (Fig. 7; 250 and ¶ 0052; arc barrier materials encloses along the side edges of strip 218, 220 at tabs 246) a widthwise cross-section of the undulating fuse element strip along the at least one of the number of folds (Fig. 7; 242, 244 and ¶ 0048; oblique sections). 											Douglass substantially discloses the invention with arc barrier over the folds but is silent about completely encloses. However Ackermann teaches that completely encloses (Fig. 1-3 and Col.3, Ln. 6-7; arc energy absorbing coating 44 coats one side of end portions 46 and 48).										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Douglass by completely encloses, as taught by Ackermann, to reduce arc energy during a short-circuit and/or a full voltage overload current interrupt event (Col. 2; Ln. 65-66). 
Regarding claim 22, Douglass discloses; locally attaching (Fig. 7; 250 and ¶ 0052; arc barrier materials attaching along the side edges of strip 218, 220 at tabs 246) the arc-quenching material comprises coating the at least one of the number of folds (Fig. 7; 242, 244 and ¶ 0048; oblique sections) with a liquid silicone (Fig. 7; 250 and ¶ 0052; RTV silicones or UV curing silicones).
Regarding claim 23, Douglass discloses; coating the undulating fuse element strip with a liquid silicone (Fig. 7; 250 and ¶ 0052; RTV silicones or UV curing silicones) comprises coating the undulating fuse element strip with an alkoxy silicone adhesive liquid.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Douglass, US 2015/0348732, in view of Ackermann, US 6507265, and further in view of Weiden, US 5559489.
Regarding claim 13, Douglass discloses; and applying the liquid arc-quenching material (Fig. 7; 250 and ¶ 0052; RTV silicones or UV curing silicones) along the at least one of the number of folds (Fig. 7; 242, 244 and ¶ 0048; oblique sections).			Douglass substantially discloses the invention with arc barrier but is silent about coupling a support structure to the undulating fuse element strip; applying the liquid arc-quenching material atop of the support structure. However Weiden teaches about the fuse holder 34 is secured to the base assembly 30 by abutting a flange 102 on an arc suppressor 104 (Fig. 4 and Col. 5; Ln. 25-27).								It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Douglass by coupling a support structure to the undulating fuse element strip; applying the liquid arc-quenching material atop of the support structure, as taught by Weiden, thereby providing a fuse holder for attachment to a fusible switch having one or more phases between the line and load side of a circuit (Col. 1; Ln. 52-55).

 Response to Arguments
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant argument that Claim 8 and its associated dependent claims 9-12 and 21 are not anticipated, however new 103 rejection with new set of references, such as Douglass, in view of Ackermann has been applied, please see the rejections above.

Allowable Subject Matter
Claims 24-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claim 14, specifically the prior art fails to disclose or render obvious the claimed limitations including bending a pair of wings upwardly at the side edges of the undulating fuse element strip, as claimed in independent claim 14.										Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729            
                                                                                                                                                                                            /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729